Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Groblebe teaches a handheld spray nozzle for dishwashing which includes a soap reservoir or tank 32 and a pump 30 activated by a pressing member 26 but does not disclose the specific structure of a cap body enclosing a tank opening and fitting around a pump tube with the pressing member having the liquid outlet.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 13, the prior art of record does not teach a handheld shower with a body and a tank containing a cleaning solution with the body and tank having detachably engaged engaging portions which include a track extending in a first direction and engages with a groove wherein, with respect to claim 5, the direction is the longitudinal direction of the shower body and the storage tank includes the groove; or, with respect to claim 13, the tank and body include a movable positioning member which moves in a second direction and a positioning hole with the second direction being orthogonal to the first direction.
In regard to claim 17, the prior art of record does not teach a handheld shower with a body, a pump tube, a pressing member and a tank with a box body and a cap body containing a cleaning solution with the specific structure of the cap body enclosing a tank opening and fitting around the pump tube with the pressing member having a liquid outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754